

EXHIBIT 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of October
19, 2020 by and between Ontrak, Inc., a Delaware corporation (“Employer” or
“Company”), and Rob Newton, an individual (“Employee”).
RECITALS
A.    WHEREAS, Employee has experience and expertise applicable to employment
with Employer to perform as a General Counsel and Secretary of Employer,
Employer has agreed to employ Employee and Employee has agreed to enter into
such employment, on the terms set forth in this Agreement.
B.    WHEREAS, Employee acknowledges that this Agreement is necessary for the
protection of Employer’s investment in its business, good will, products,
methods of operation, information, and relationships with its customers and
other employees.
C.    WHEREAS, Employer acknowledges that Employee desires definition of his
compensation and benefits, and other terms of his employment.
NOW, THEREFORE, in consideration thereof and of the covenants and conditions
contained herein, the parties agree as follows:
AGREEMENT
1.TERM OF AGREEMENT
1.1 Term. The initial term of this Agreement shall begin on October 19, 2020
(the “Commencement Date”) and shall continue until the earlier of: (a) the date
on which it is terminated pursuant to Section 5 of this Agreement; or (b) three
(3) years following the Commencement Date (“Initial Term”). After the expiration
of the Initial Term, this Agreement will renew for another three (3) year term
(the “Renewal Term,” together with the Initial Term, the “Term”), unless either
party provides written notice of termination of the Agreement within ninety (90)
days of the end of the Initial Term. As used herein, the “Employment Period”
means the period of Employee’s employment hereunder (regardless of whether such
period ends prior to the end of the Term and regardless of the reason for
Employee’s termination of employment hereunder).
2.EMPLOYMENT
2.1 Employment of Employee. Employer agrees to employ Employee to render
services on the terms set forth herein. Employee hereby accepts such employment
on the terms and conditions of this Agreement. Notwithstanding, this Agreement
shall become effective only if Employee completes to the satisfaction of
Employer in its sole discretion Employer’s standard



--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
background investigation (it shall be deemed completed to Employer’s
satisfaction if Employer has not notified Employee to the contrary before the
Commencement Date).
2.2 Position and Duties. Employee shall serve as General Counsel and Secretary
of Employer, reporting to Employer’s Chairman and Chief Executive Officer and
shall have the general powers, duties and responsibilities of management usually
vested in that office in a corporation and such other powers and duties as may
be prescribed from time to time by the Company.
2.3 Standard of Performance. Employee agrees that he will at all times
faithfully and industriously and to the best of his ability, experience, and
talents perform all the duties that may be required of and from him pursuant to
the terms of this Agreement and consistent with his position. Such duties shall
be performed at Employee’s residence in Nevada, or upon mutual agreement at such
place or places as the interests, needs, business, and opportunities of Employer
shall reasonably require or render advisable.
2.4 Exclusive Service.
                (a) Employee shall devote substantially all of his business
energies and abilities and substantially all of his productive time to the
performance of his duties under this Agreement (reasonable absences during
holidays and vacations excepted), and shall not, without the prior written
consent of Employer, render to others any service of any kind (whether or not
for compensation) that, in the opinion of Employer, would materially interfere
with the performance of his duties under this Agreement, and
             (b) Employee shall not, without the prior written consent of
Employer, maintain any affiliation with, whether as an agent, consultant,
employee, officer, director, trustee or otherwise, nor shall he directly or
indirectly render any services of an advisory nature or otherwise to, or
participate or engage in, any other business activity.
3.COMPENSATION
3.1 Compensation. During the Employment Period only, Employer shall pay the
amounts and provide the benefits described in this Section 3, and Employee
agrees to accept such amounts and benefits in full payment for Employee’s
services under this Agreement.
3.2 Base Salary. Employer shall pay to Employee a base salary of two hundred
fifty thousand dollars ($250,000) annually in equal bi-weekly installments, less
applicable taxes. Employee’s compensation (including his base salary and
discretionary bonus set forth in Section 3.3 below) shall be subject to annual
review by Employer based on, among other things, Employee’s performance and
Employer’s progress towards its milestones and profitability.
3.3 Discretionary Bonus. Employee is eligible to receive an annual bonus in the
sole discretion of Employer. This discretionary bonus will be targeted at forty
percent (40%) of Employee’s annual base salary less any Target Bonus Adjustment
(as defined below) and will be based on Employee achieving individual goals and
milestones, and the overall performance and profitability of the Company. Except
as described in Sections 5.2 and 5.4 below, any such bonus shall be payable in
the
    - 2 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
calendar year following the performance year subject to the Employee’s continued
employment with Employer through the last day of the applicable performance
year. For clarity, any such bonus cannot be less than zero dollars ($0). If the
closing price of the Employer’s common stock on December 31 of a given calendar
year is lower than the closing price of such stock on January 1 of such calendar
year, the “Target Bonus Adjustment” for such calendar year shall be zero (0). If
the closing price of the Employer’s common stock on December 31 of a given
calendar year is higher than the closing price of such stock on January 1 of
such calendar year, the “Target Bonus Adjustment” for such calendar year shall
equal the product of the following three numbers: (i) the difference between
such two closing prices, (ii) one-fifth (1/5), and (iii) the number of vested
shares of Employer’s common stock that Employee has as of December 31 of such
calendar year.
3.4 Equity Incentive Plan. In connection with this Agreement and within
forty-five days of the Commencement Date, Employee shall receive an option to
purchase one hundred thousand (100,000) shares of Employer’s common stock (the
“Option”), with a per share exercise price equal to the closing price of a share
of the Employer’s common stock on the date the Option is granted, under and
subject to all of the provisions of Employer’s 2017 Stock Incentive Plan (the
“Plan”) and applicable award agreement, upon and subject to approval by
Employer’s Board of Directors (the “Board”) . The Option will vest over three
years from date of its grant with one-third (1/3) of the Option vesting one year
from the Commencement Date, and the remainder of the Option vesting in equal
monthly installments thereafter according to the terms of the Plan and
applicable award agreement. Except as otherwise set forth herein or in the Plan
and applicable award agreement, vesting of the Option will cease upon the
termination of Employee’s employment with Employer for any reason.
3.5 Fringe Benefits. Subject to Section 3.7 below, Employee will be entitled:
(a) to participate, on the same basis as other employees of the Company, in any
medical, dental, vision, life, short-term and long-term disability insurance and
flexible spending accounts (subject to certain co-payments by Employee).
Employee’s participation in such plans shall be subject to all terms and
conditions of such plans, including Employee’s ability to satisfy any medical or
health requirements imposed by the underwriters of any insurance policies paid
to fund the plans; and
(b) to participate after two full calendar months of employment with Employer,
on the same basis as other employees of the Company, in the Company’s 401(k)
plan, with said participation subject to all terms and conditions of such plans.
3.6 Paid Time Off. Employee shall be entitled to participate in Employer’s
flexible vacation policy after 90 days of employment with Employer, subject and
pursuant to the terms of such policy as set forth in Employer’s then current
employee handbook.
3.7 Deduction from Compensation. Employer shall deduct and withhold from all
compensation payable to Employee all amounts required to be deducted or withheld
pursuant to any present or future law, ordinance, regulation, order, writ,
judgment, or decree requiring such deduction and withholding.
4.REIMBURSEMENT OF EXPENSES
    - 3 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
4.1 Travel and Other Expenses. Employer shall pay to or reimburse Employee for
those travel, promotional, professional continuing education and licensing costs
(to the extent required), professional society membership fees, seminars and
similar expenditures incurred by Employee that Employer determines are
reasonably necessary for the proper discharge of Employee’s duties under this
Agreement and for which Employee submits appropriate receipts and indicates the
amount, date, location and business character in a timely manner.
4.2 Liability Insurance. Employer shall provide Employee with officers and
directors’ insurance, or other liability insurance, consistent with its usual
business practices, to cover Employee against all insurable events related to
his employment with Employer.
4.3 Indemnification. Promptly upon written request from Employee, Employer shall
indemnify, and advance expense to, Employee, to the fullest extent under
applicable law, for all judgments, fines, settlements, losses, costs or expenses
(including attorney’s fees), arising out of Employee’s activities as an agent,
employee, officer or director of Employer, or in any other capacity on behalf of
or at the request of Employer. Such agreement by Employer shall not be deemed to
impair any other obligation of Employer respecting indemnification of Employee
otherwise arising out of this or any other agreement or promise of Employer or
under any statute.
5.TERMINATION
5.1 Termination by Employer With Good Cause; Employee Resignation. Employer may
terminate Employee’s employment at any time, with notice for Good Cause (as
defined below). Similarly, Employee may resign his employment with Employer at
any time, with notice and without Good Reason (as defined below). If Employer
terminates Employee’s employment with Good Cause, or if Employee resigns without
Good Reason, then Employer shall pay Employee his base salary prorated through
the date of termination, at the rate in effect at the time notice of termination
is given, together with any benefits accrued through the date of termination
(collectively the “Accrued Benefits”). In addition, the stock option award
agreements (the “Option Agreements”) for all options to purchase the common
stock of the Company granted to Employee during his employment with the Company
(the “Options”) shall provide that, notwithstanding any contrary provisions in
the Plan, in the event Employee’s employment is terminated by Employer with Good
Cause, the Options to the extent then vested and exercisable as of the date
Employee’s employment is terminated, and not previously terminated in accordance
with the Option Agreements and the Plan, may be exercised within twelve (12)
months after such termination date, or on or prior to the Option Expiration Date
(as specified and defined in the respective Stock Option Grant Notices for the
Options), whichever is earlier. Except with respect to any outstanding equity
compensation agreements and the provisions of Section 4, Employer shall have no
further obligations to Employee under this Agreement or any other agreement
relating to or arising out of Employee’s status as an employee of Employer (as
opposed to some other status with respect to Employer, such as a shareholder or
holder of a stock option).
5.2 Termination Without Good Cause or for Good Reason. Employer shall have the
right to terminate Employee’s employment (with notice) without Good Cause and
Employee shall have the right to terminate Employee’s employment (with notice)
for Good Reason (each a “Qualifying Termination”). If there is a Qualifying
Termination then the following provisions in this Section 5.2 shall apply:
    - 4 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
(a) Employer shall provide Employee with the Accrued Benefits;
(b) On the six (6) month anniversary of the date Employee’s termination becomes
effective, Employer shall pay Employee in a lump sum an amount equal to (6)
months’ base salary (at the rate in effect at the time of termination, but
disregarding any reduction that constitutes Good Reason), plus a pro-rata share
of any bonus earned for the year of termination; employee acknowledges that any
and all bonuses are at the discretion of the Board and at the advice of the
Compensation Committee.
(c)If Employee timely elects continued coverage under COBRA, Employer will pay
Employee’s COBRA premiums necessary to continue Employee’s coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the date of termination and
ending on the earliest to occur of: (i) six months following the date of
termination or (ii) the date Employee and Employee’s eligible dependents, if
applicable, become eligible for group health insurance coverage through a new
employer. In the event Employee becomes covered under another employer’s group
health plan during the COBRA Premium Period, Employee must immediately notify
Employer of such event.
(d) Notwithstanding Section 3.4, the award agreements (the “Stock Agreements”)
for all common stock granted to Employee by the Company prior to the termination
date (collectively, the “Granted Stock”) and the Option Agreements for the
Options shall provide that the Granted Stock and Options will continue to vest
(and become exercisable) for a period of twelve (12) months following the date
of termination. In addition, the Option Agreements for the Options shall provide
that, notwithstanding any contrary provisions in the Plan, any vested portion of
the Options not previously terminated in accordance with the Option Agreements
and the Plan, may be exercised within twenty-four (24) months after such
termination date, or on or prior to the Option Expiration Date (as specified and
defined in the respective Stock Option Grant Notices for the Options), whichever
is earlier.
To be eligible for the severance payment provided for in this Section 5.2,
Employee must have executed and not revoked a full and complete general release
of any and all claims against Employer and related persons and entities in the
standard form then used by Employer (“Release”), within 60 days of the date of
termination. Upon making all of the applicable severance payments and benefits,
except with respect to any outstanding equity compensation agreements and the
provisions of Section 4, Employer shall have no further obligations to Employee
under this Agreement or any other agreement relating to or arising out of
Employee’s status as an employee of Employer (as opposed to some other status
with respect to Employer, such as a shareholder or holder of a stock option).
5.3 Good Cause. For purposes of this Agreement, a termination shall be for “Good
Cause” if Employee, in the subjective, good faith opinion of Employer, shall:
(a) Commit an act of fraud, moral turpitude, misappropriation of funds or
embezzlement in connection with his duties;
(b) Breach Employee’s fiduciary duty to Employer, including, but not limited to,
acts of self-dealing (whether or not for personal profit);
    - 5 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
(c)Materially breach this Agreement, the Confidentiality Agreement (defined
below), or Employer’s written Codes of Ethics as adopted by the Board;
(d) Willfully, recklessly or negligently violate any material provision of
Employer’s written Employee Handbook, or any applicable state or federal law or
regulation;
(e) Fail or refuse (whether willfully, recklessly or negligently) to materially
comply with all relevant and material obligations, assumable and personally
chargeable to an executive of his corporate rank and responsibilities, under the
Sarbanes-Oxley Act and the regulations of the Securities and Exchange Commission
promulgated thereunder (for avoidance of doubt any failure by the Company to
comply with foregoing laws and regulations shall not be imputed on to Employee
for purposes of this provision);
(f) Fail to or refuse to (whether willfully, recklessly or negligently) to
perform the responsibilities and duties specified herein (other than a failure
caused by temporary disability and provided further that the mere failure to
achieve certain goals or objectives (provided Employee has attempted in good
faith to achieve such goals and objectives) shall not constitute Good Cause);
(g) Be convicted of, or enter a plea of guilty or no contest to, a felony or
misdemeanor under state or federal law in a court of competent jurisdiction,
other than a traffic violation or misdemeanor not involving dishonesty or moral
turpitude;
(h) Become listed on the federal debarment list prohibiting participation in
Medicare or Medicaid; or
(i) Fail to return any compensation amount required to be clawed back or
returned to Employer by application of any applicable law or regulation.
The foregoing is an exhaustive list of the items that constitute Cause under
this Agreement. Notwithstanding the foregoing, other than with respect to clause
(g), “Good Cause” shall only be found to exist if, prior to Employee’s
termination and within ninety (90) days after the Company’s initial awareness of
an event of Good Cause, Employer has provided written notice to the Employee
describing such Good Cause event(s), and the Employee does not cure such event
within ten (10) days following the Employee’s receipt of such notice from the
Company, and the date of Employee’s termination of employment due to such Good
Cause occurs within ninety (90) days after the expiration of the foregoing ten
(10) day cure period.
5.4 Death or Disability. To the extent consistent with federal and state law,
upon written notice to Employee, Employer may terminate Employee’s employment
due to Employee’s Disability. Additionally, Employee’s employment shall
terminate on Employee’s death. “Disability” means (i) Employee’s inability to
engage in any substantial, gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) Employee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income
    - 6 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering Employer’s employees. In the event of
termination due to death or Disability, Employer shall pay Employee (or his
legal representative) his base salary prorated through the date of termination,
at the rate in effect at the time of termination, together with any benefits
accrued, including, but not limited to, a pro-rata share of any bonus earned for
the year of termination, through the date of termination. Any such bonus shall
be payable in the calendar year following the performance year. Notwithstanding
Section 3.4, the Stock Agreements for the Granted Stock and the Option
Agreements for the Options shall provide that, notwithstanding any contrary
provisions in the Plan, in the event Employee’s employment is terminated due to
Employee’s death or Disability, all then unvested portions of the Granted Stock
and Options will immediately vest in full and, in the case of the Options, be
exercisable as of the termination date. In addition, the Option Agreements for
the Options shall provide that, notwithstanding any contrary provisions in the
Plan, in the event Employee’s employment is terminated due to Employee’s death
or Disability, any vested portion of the Options not previously terminated in
accordance with the Option Agreements and the Plan, may be exercised within five
(5) years after the termination date, or on or prior to the Option Expiration
Date (as specified and defined in the respective Stock Option Grant Notices for
the Options), whichever is earlier.
5.5 Return of Employer Property. Within five (5) days after the Employees
termination of employment, Employee shall return to Employer all products,
books, records, forms, specifications, formulae, data processes, designs, papers
and writings relating to the business of Employer including without limitation
proprietary or licensed computer programs, customer lists and customer data,
and/or copies or duplicates thereof in Employee’s possession or under Employee’s
control. Employee shall not retain any copies or duplicates of such property and
all licenses granted to him by Employer to use computer programs or software
shall be revoked on the termination date.
5.6 Good Reason. For purposes of this Agreement, a termination shall be for
“Good Reason” if Employer:
(a) Materially reduced the material duties and responsibilities assigned to
Employee under this Agreement;
(b) Reduced Employee’s base salary; or
(c)Materially breached this Agreement or any other written agreement with
Employee.
(d) Required relocation of employee greater than 50 miles from his current
residence.
Notwithstanding the foregoing, “Good Reason” shall only be found to exist if,
prior to Employee’s resignation and within ninety (90) days after the initial
existence of an event of Good Reason, Employee has provided written notice to
the Company describing such alleged Good Reason event(s), and the Company does
not cure such event within thirty (30) days following the Company’s receipt of
such notice from Employee, and the date of Employee’s termination of employment
due to Employee’s resignation for Good Reason occurs within ninety (90) days
after the expiration of the foregoing thirty (30) day cure period.
    - 7 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
6.DUTY OF LOYALTY
6.1 During the Employment Period, Employee shall not, without the prior written
consent of Employer, directly or indirectly render services of a business,
professional, or commercial nature to any person or firm, whether for
compensation or otherwise, or engage in any activity directly or indirectly
competitive with or adverse to the business or welfare of Employer, whether
alone, as a partner, or as an officer, director, employee, consultant, or holder
of more than one percent (1%) of the capital stock of any other corporation.
Otherwise, Employee may make personal investments in any other business so long
as these investments do not require him to participate in the operation of the
companies in which he invests.
7.CONFIDENTIAL INFORMATION
7.1 Trade Secrets of Employer. Employee, during the Employment Period, will
develop, have access to and become acquainted with various trade secrets and
confidential information which are owned by Employer and/or its affiliates and
which are regularly used in the operation of the businesses of such entities.
Employee shall not disclose such trade secrets or confidential information,
directly or indirectly, or use them in any way, either during the Employment
Period or at any time thereafter, except as required in the course of his
employment by Employer, provided that the foregoing provisions shall not apply
to information that is or becomes public at any time due to no fault of
Employee, or which Employee is required to disclose in direct response to a
judicial or regulatory order or process. All files, contracts, manuals, reports,
letters, forms, documents, notes, notebooks, lists, records, documents, customer
lists, vendor lists, purchase information, designs, computer programs and
similar items and information, relating to the businesses of such entities,
whether prepared by Employee or otherwise and whether now existing or prepared
at a future time, coming into his possession shall remain the exclusive property
of such entities, and shall not be removed for purposes other than work-related
from the premises where the work of Employer is conducted, except with the prior
written authorization by Employer.
7.2 Confidential Data of Customers of Employer. Employee, in the course of his
duties, will have access to and become acquainted with financial, accounting,
statistical and personal data of customers of Employer and of their affiliates.
All such data is confidential and shall not be disclosed, directly or
indirectly, or used by Employee in any way, either during the Employment Period
(except as required in the course of employment by Employer) or at any time
thereafter, provided that the foregoing provisions shall not apply to
information that is or becomes public at any time due to no fault of Employee,
or which Employee is required to disclose in direct response to a judicial or
regulatory order or process.
7.3 Continuing Effect. The provisions of this Section 7 shall remain in effect
after the end of the Employment Period.
8.NO SOLICITATION
8.1 No Solicitation of Employees. Employee agrees that he will not, during his
employment with Employer, and for one (1) year thereafter, encourage or solicit
any other employee of Employer to terminate his or her employment for any
reason, nor will he assist others to do so
    - 8 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
(provided however that former Company employees and/or Company employees
responding to general ads or solicitations shall not be covered by this Section
8.1).
8.2 No Solicitation of Customer. Employee agrees that he will not, during his
employment with Employer, and for two (2) years thereafter, directly or
indirectly, utilize any Company information protected under the Confidentiality
Agreement to solicit any client or customer of Employer known to him with
respect to any business, products or services that are competitive to the
products or services offered by Employer, or under development as of the date of
the termination of Employee’s employment with Employer for any reason.
9.INTELLECTUAL PROPERTIES.
To the extent permissible under applicable law, all intellectual properties made
or conceived by Employee during the term of this employment by Employer shall be
the right and property solely of Employer, whether developed independently by
Employee or jointly with others. The Employee will sign the Employer’s standard
Employee Innovation, Proprietary Information and Confidentiality Agreement
(“Confidentiality Agreement”).
10.OTHER PROVISIONS
10.1 Compliance With Other Agreements. Employee represents and warrants to
Employer that the execution, delivery and performance of this Agreement will not
conflict with or result in the violation or breach of any term or provision of
any order, judgment, injunction, contract, agreement, commitment or other
arrangement to which Employee is a party or by which he is bound.
10.2 Injunctive Relief. Employee acknowledges that the services to be rendered
under this Agreement and the items described in Sections 6, 7, 8 and 9 of this
Agreement are of a special, unique and extraordinary character, that it would be
difficult or impossible to replace such services or to compensate Employer in
money damages for a breach of this Agreement. Accordingly, Employee agrees and
consents that if he violates any of the provisions of this Agreement, Employer,
in addition to any other rights and remedies available under this Agreement or
otherwise, shall be entitled to temporary and permanent injunctive relief,
without the necessity of posting any bond or other undertaking in connection
therewith.
10.3 Attorneys’ Fees. The prevailing party in any suit or other proceeding
brought to enforce, interpret or apply any provisions of this Agreement, shall
be entitled to recover all costs and expenses (not limited to court costs and
including, without limitation, all attorneys’ fees) it incurred in connection
with the proceeding and the underlying dispute.
10.4 Counsel. The parties acknowledge and represent that, prior to the execution
of this Agreement, they have had an opportunity to consult with their respective
counsel concerning the terms and conditions set forth herein. Additionally,
Employee represents that he has had an opportunity to receive independent legal
advice concerning the taxability of any consideration received under this
Agreement. Employee has not relied upon any advice from Employer and/or its
attorneys with respect to the taxability of any consideration received under
this Agreement. Employee further acknowledges that Employer has not made any
representations to him with respect to tax issues.
    - 9 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
10.5 Nondelegable Duties. This is a contract for Employee’s personal services.
The duties of Employee under this Agreement are personal and may not be
delegated or transferred in any manner whatsoever, and shall not be subject to
involuntary alienation, assignment or transfer by Employee during his life.
10.6 Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws, without regard to the laws as to choice or
conflict of laws, of the State of Delaware.
10.7 Venue. If any dispute arises regarding the application, interpretation or
enforcement of any provision of this Agreement, including fraud in the
inducement, such dispute shall be resolved by final and binding arbitration
pursuant to the terms set forth in Employer’s employee handbook.
10.8 No Punitive Damages. If any dispute arises regarding the application,
interpretation or enforcement of any provision of this Agreement, including
fraud in the inducement, the parties hereby waive their right to seek punitive
damages in connection with said dispute.
10.9 Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in all respects as if any invalid or unenforceable
provision were omitted.
10.10 Binding Effect. The provisions of this Agreement shall bind and inure to
the benefit of the parties and their respective successors and permitted
assigns.
10.11 Notice. Any notices or communications required or permitted by this
Agreement shall be deemed sufficiently given if in writing and when delivered
personally or forty-eight (48) hours after deposit with the United States Postal
Service as registered or certified mail, postage prepaid and addressed as
follows:
(a) If to Employer, to the principal office of Employer in the State of
California, marked “Attention: President”; or
(b) If to Employee, to the most recent address for Employee appearing in
Employer’s records.
10.12 Headings. The Section and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


10.13 Section 409A Compliance.
(a) This Agreement is intended to comply with the provisions of Section 409A of
the Internal Revenue Code (“Section 409A”), and, to the extent practicable, this
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid
    - 10 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
or provided in a manner that is either exempt from or compliant with the
requirements of Section 409A and applicable Internal Revenue Service guidance
and Treasury Regulations issued thereunder. Terms used in this Agreement shall
have the meanings given such terms under Section 409A if, and to the extent
required, in order to comply with Section 409A.
(b) For purposes of amounts payable under this Agreement, the termination of
employment shall be deemed to be effective upon “separation from service” with
Employer, as defined under Section 409A and the guidance issued thereunder. Any
payments subject to Section 409A that are subject to execution of a waiver and
release which may be executed and/or revoked in a calendar year following the
calendar year in which the payment event (such as termination of employment)
occurs shall commence payment only in such following calendar year as necessary
to comply with Section 409A.
(c)Notwithstanding anything to the contrary in this Agreement, to the extent
required to avoid additional taxes and interest charged under Section 409A, if
any of Employer’s stock is publicly traded and Employee is deemed to be a
“specified employee” as determined by Employer for purposes of Section 409A,
Employee agrees that any non-qualified deferred compensation payments due to him
under this agreement in connection with a termination of employment that would
otherwise have been payable at any time during the six (6)-month period
immediately following such termination of employment shall not be paid prior to,
and shall instead be payable in a lump sum on the first day of the seventh (7th)
month following Employee’s separation from service (or, if Employee dies during
such period, within 30 days after Employee’s death).
(d) Neither Employer nor Employee shall have the right to accelerate or defer
the delivery of, offset or assign any payment under this Agreement that
constitutes “nonqualified deferred compensation” subject to Section 409A of the
Code, except to the extent specifically permitted or required by Section 409A of
the Code.
(e) If Employee is entitled to be paid or reimbursed for any taxable expenses
under this Agreement, and such payments or reimbursements are includible in
Employee’s federal gross taxable income, the amount of such expenses
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. No right of Employee to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.
(f) Notwithstanding the foregoing, the tax treatment of the payments and
benefits provided under this Agreement is not warranted or guaranteed. To the
extent that this Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A, neither Employer, nor the Board, nor any member
of its Compensation Committee, nor any of their successors shall be liable to
Employee or to any other person for any taxes, interest, penalties or other
monetary amounts owed by Employee as a result of the application of Section 409A
or for reporting in good faith any amounts as subject thereto.
10.14 Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties, which in the
case of Employer must be
    - 11 -

--------------------------------------------------------------------------------

Rob Newton– Employment Agreement
Employer’s CEO. Either party may in writing waive any provision of this
Agreement to the extent such provision is for the benefit of the waiving party.
Any such waiver by Employer must be signed by Employer’s CEO. No waiver by
either party of a breach of any provision of this Agreement shall be construed
as a waiver of any subsequent or different breach, and no forbearance by a party
to seek a remedy for noncompliance or breach by the other party shall be
construed as a waiver of any right or remedy with respect to such noncompliance
or breach.
10.15 Entire Agreement. This Agreement is the only agreement and understanding
between the parties pertaining to the subject matter of this Agreement, and
supersedes all prior agreements, summaries of agreements, descriptions of
compensation packages, discussions, negotiations, understandings,
representations or warranties, whether verbal or written, between the parties
pertaining to such subject matter.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement with
effectiveness as of the day and year first above written.
EMPLOYEE:
/s/ Rob Newton                    
Rob Newton                        
EMPLOYER:
ONTRAK, INC.
By /s/ Terren Peizer        
Terren Peizer
Chairman and Chief Executive Officer
    - 12 -